In an action inter alia to recover damages for the intentional infliction of mental distress, the appeal is from an order of the Supreme Court, Putnam County, dated March 20, 1975, which inter alia denied the branch of appellants’ motion which sought to dismiss the complaint for failure to state a cause of action. Order affirmed, with $50 costs and disbursements. The examination before trial shall proceed at a time and place to be fixed in a written notice of not less than 10 days, to be given by appellants, or at such time and place as the parties may agree. Appellants’ time to answer is extended until 20 days after completion of the depositions. We agree with Special Term that the complaint set forth "sufficient allegations to support a cause of action for intentional infliction of mental distress.” Hopkins, Acting P. J., Latham, Christ, Titone and Hawkins, JJ., concur.